PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SEOUL VIOSYS CO., LTD.
Application No. 15/575,752
Filed: 20 Nov 2017
For: LIGHT DETECTION DEVICE
Docket No. 114896-8131.US00
:	SUA SPONTE DECISION
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:
:



This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed April 8, 2022.

The petition is GRANTED.

The Office mailed a Notice of Abandonment on April 8, 2022, stating that Applicant did not timely file a reply to the Office action mailed on August 5, 2021. The Notice indicated that a reply was received on March 22, 2022, but was not timely. However, a review of the application file reveals that subsequent to the August 5, 2021 Office action, the Office mailed a new non-final Office action on December 2, 2021, setting a new three month shortened statutory period for reply. Further review reveals that Applicant timely filed an Amendment in response on March 2, 2022, not March 22, 2022 as indicated in the Notice of Abandonment.  

In view of the above, it is obvious that the Notice of Abandonment was mailed in error, and the holding of abandonment is hereby withdrawn.

The application is being forwarded to Group Art Unit 2811 for consideration of the Amendment, timely filed on March 2, 2022 (filed in response to the Office action mailed December 2, 2021).
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions